Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's amendments and arguments, filed on 01 February 2022, has been entered.
Claims 1-25 are pending. 
Claims 1, 4 & 13 are amended.
Claims 5, 10, 16, 17, 19 & 20 are withdrawn. 
Claims 1-4, 6-9, 11-15, 18 & 21-25 are under consideration.

Examination on the merits is extended to the extent of the following species:
Species A: Primary Surfactant - sodium cocoyl isethionate; 
Species B: Thickening agent - xanthan gum;
Species C: Conditioning agent – quaterniums; 
Species D: Secondary Surfactant - cocamidopropyl betaine;
And
Species E: Additive – fragrance.

Withdrawn  Objections/Rejections
The objection to claims 4 & 13 are withdrawn due to claim amendments which correct the scientific name, Sapindus trifoliatus, and misspellings of “cetyl betaine”.
The rejection to claim 2 under 35 USC 112(b) is withdrawn due to Applicant’s amendment.

New & Maintained Objections/Rejections
Claim Objections
Claim 2 is objected to because of the following informalities: the claim 2, line 2, amendment is not in accordance to 37 CFR 1.121.  To indicate deletion of a claim limitation, strikethrough or a double bracket may be used. While a double bracket appears on the left side of the word, “the”, only one bracket appears on the right. Thereby, the amendment is not in accordance with 37 CFR 1.121. Future noncompliant amendments will necessitate a Notice of Noncompliant Amendment be sent.
Appropriate correction is required.
To promote a more compact prosecution, claim 2 is interpreted as the word, “the” having been deleted from line 2 based upon Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 6-9, 11-15, 18 & 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith III [(US 2012/0246851; previously cited) as evidenced by Jordapon CI (2020; previously cited)], Beerse (US 5,681,980; 1997), Akers (US 4,337,209; 1982) and Emerald (Published: 07 April 2016).
Note: With regard to claim 9, the instant specification does not disclose what is meant by "plant derived".  M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). M.P.E.P. § 2113 further states "Once a product appearing to be substantially identical is found and a  35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”  
In the instant case, the word “plant derived protein” describes a method of production, and does not result in a structural difference between conventional protein and those that are sourced from plants. Conventional collagen (i.e. a protein) is composed of identical molecules to that as plant-derived collagen.  In other words, collagen is collagen whether it is plant derived or not.
Claim Interpretation: Paragraph [0027] of the specification discloses “[f]or instance, an origin index… has a scale of 1 to 5. Any animal origin material receives a score of 1, fossil based material a score of 2, any mineral based material earns a score of 3, farmed plant material gets a score of 4, and organic or wild plant material gets a score of 5”. This suggests the origin index can only be whole numbers based upon combining (i.e. adding) the origin values. However, paragraph [0027] of the specification also discloses “[i]n some embodiments, powdered shampoo according to the embodiments disclosed above, can include an origin index of 3.8 or higher, and in some embodiments, may include an origin index of 4.0, 4.2, 4.4, or 4.6”. Thereby, the Examiner interprets the recited origin index to be an average.
With regard to claims 1-4, 6-9, 11-15, 18 & 21-25, and the elected species, Smith III teaches cleansing compositions which may be a particulate composition made of smaller As evidenced by Jordapon-CI, Jordapon-CI is sodium cocoyl isethionate (pg. 1). Smith III teaches the synthetic surfactant can also comprise a zwitterionic surfactant and in one embodiment, the zwitterionic surfactant included in the composition can comprise one or more betaines such as cocoamidopropyl betaine (i.e. secondary surfactant; [0098]). Smith III in Example 15 teaches the composition comprises 6.0 % cocoamidopropyl betaine (i.e. secondary surfactant; [0166]). Smith III teaches the cleansing composition can also optionally include from about 0.01% to about 15%, from about 0.1% to about 10%, or from about 1% to about 5%, by weight of the cleansing composition, of a gum [0119]. Suitable gums for use in the cleansing composition disclosed herein can include xanthan (i.e. thickening agent; [0119]). Smith III in Example 15 teaches the composition comprises 1.0 % perfume (i.e. fragrance; [0166]).  Smith III teaches the cleansing compositions can also optionally include cationic polymers to improve the lathering and skin feel benefits of the cleansing composition during and after use [0117]. The cleansing compositions of 
Smith III does not teach not teach the powdered cleansing composition of their invention comprises less than 1% moisture, the recited pH of the composition, or the origin index of the composition.
The ordinary skilled artisan at the time of filing knew that sodium cocoyl isethionate is a syndet (i.e. synthetic detergent). In the same field of invention of personal cleansing, Beerse teaches syndet bars suffer from poor physical characteristics, including stickiness (col. 1, ll. 30-40). Beerse teaches “[c]omparable bars made with regular sodium cocoyl isethionate are unacceptably soft and sticky” (col. 14, ll. 40-50). Beerse also teaches their mild, rinse off cleansing composition has “a pH of greater than about 3 and less than about 6” (title; abstract). Beerse teaches “that rinse-off antimicrobial cleansing compositions which provide such mildness and such antimicrobial effectiveness can be formulated by using known antimicrobial actives in combination with specific organic and/or inorganic acids as proton donating agents, especially salicylic acid, and specific anionic surfactants, all of which are deposited on the skin. The deposited proton donating agent and anionic surfactant enhance the selected active, to provide a new level of hostility to bacteria contacting the skin. Salicylic acid has been found to give an 
In the same field of invention of personal cleansing powders including those used in mechanical dispensers found in public washrooms, Akers teaches soap in the form of a dry finely divided powder (abstract; col. 6, ll. 10-15). Akers teaches heat energy is needed to remove water used in the soap making process; soap is normally sticky and intractable (col. 1, ll. 15-25). Akers in Example 5 teaches a free-flowing soap powder in an anhydrous state (i.e. containing no water; col. 8, ll. 40-55). Akers in Example 6 teaches an anhydrous, white soap powder which is finely divided (col. 9, ll. 10-20). Akers teaches the moisture content of the soap may be varied, by adding moisture by steaming, to generate a soap powder with sufficient moisture for preparing a manufactured soap such as a soap tablet (col. 5, ll. 50-65).
In the same field of invention of skincare, Emerald teaches “[h]ealth awareness around the globe drives the natural and organic personal care product market, igniting a major shift from synthetic to organic personal care product” (pg. 339).  “Chemicals and synthetic ingredients, used in many skincare and cosmetic products, can cause a variety of undesirable side effects, 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Smith III’s personal cleansing powder by adjusting the pH of the composition to greater than about 3 and less than about 6, removing water from the powder composition, and substituting synthetic reagents with their plant-based, natural analogs (yielding an origin index of 3.8 or higher), as suggested by the combined teachings of Beerse, Akers and Emerald to yield a natural free-flowing anhydrous personal cleansing powder (< 1.0% moisture) with a pH of greater than 3 and less than about 6, because the prior art teaches consumers require natural skincare compositions, mild cleansers applied to the skin have a pH of greater than about 3 but less than about 6, and synthetic detergent compositions (including those comprising sodium cocoyl isethionate) and soap suffer from the same problem of stickiness and an anhydrous soap powders are finely divided and free-flowing as suggested by the combined teachings of Beerse, Akers, and Emerald. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to achieve a natural, mild personal cleansing powder that is free-flowing with no or reduced stickiness, which meets the consumer requirement for natural skincare compositions.
With regard to the recited origin index, pH range and amounts of moisture, primary surfactant/sodium cocoyl isethionate, thickening agent/xanthan gum, conditioning prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant summarizes the 35 USC 103 rejection (reply, pg.  7-8).  Applicant argues Beerse and Ackers are not in the same field of personal cleaning because they do not relate to a shampoo product but instead are bars and soap powders for use in mechanical dispensers such as public washrooms (reply, pg. 8).
This is not persuasive. Applicant has not structurally distinguished their inventive shampoo from other personal care compositions in terms of reagents or amounts. Nonetheless, Smith III and Beerse contemplate use of their compositions as shampoos. Smith III teaches an embodiment in which “the compliant article will comprise a particulate composition. A particulate composition can be made of smaller particles like sand, larger particles like pellets, or anything in-between, and combinations thereof” [0044]. Ackers teaches the known problem that syndets, including sodium cocoyl isethionate, and soaps being sticky and a mechanism to solve this known problem (removing the water such that the composition is anhydrous). Akers also teaches manufacture of soap powders or flakes such as those employed for fabric washing, or as a powder for use in mechanical dispensers, such as those employed in public washrooms (col. 6, ll. 5-15).

This is not persuasive.  Applicant is arguing a limitation as it pertains to a method of making. The invention under examination is a composition. Applicant’s representative may wish to contemplate how this “substantial dryness” is occurring without the step removing water. For example, is there some sort of unclaimed water-repellant agent? If so, would this differentiate the inventive composition from the prior art if it were recited?  

Applicant argues their inventive powdered shampoo has a pH of 4.0 to 6.5 (reply, pg. 8-9). Applicant links this pH range to a mild shampoo which is gentle on the hair, allowing for a mild cleanse of the hair and scalp (reply, pg. 9). Applicant argues in Example 9 of Smith III, the pH references is the pH of the component mixture before the addition of magnesium silicate (a clay; reply, pg. 9).
	This is not persuasive. Beerse also teaches their mild, rinse off cleansing composition which include shampoos has “a pH of greater than about 3 and less than about 6” which is a pH range linked to mildness, and falling within the known pH range of skin. Beerse’s compositions comprise salicylic acid (a natural chemical found in white willow) and sodium cocoyl isethionate which are also found in Smith III.

Applicant argues their inventive powdered shampoo has an origin index of 3.8 or higher, which is reflective of renewable carbon sources (reply, pg. 6 & 8-9).
This is not persuasive. Emerald teaches consumers require natural cosmetics and skincare made with natural reagents, in particular plant based reagents, to limit toxicity and allergic 

Applicant reiterates the argument that nothing in Smith III teaches their shampoo is capable of forming a lather from shear force applied by hands in absence of a substrate (reply, pg. 9-11). Applicant argues their inventive substrate generates a lather by rubbing the powder directly on hands without use of a substrate (reply, pg. 11). 
Applicant's arguments have been fully considered but they are not persuasive because Applicant is arguing intended use of the composition. The invention under examination is the composition and not the method of using it. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (e.g. reagents and their amounts; emphasis added).  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the teachings of Smith III, Beerse, Akers and Emerald render obvious the recited composition because the inventive formulation is an obvious variation of that suggested by the combined teachings of Smith III, Beerse, Akers, and Emerald in terms of recited reagents, amounts, and moisture level. Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also, Smith III in the “Methods of Use” section for their invention discusses wetting the composition and article by immersion in water or by placing it in a stream 
Further, Smith III’s teachings suggest the composition is capable of lathering since it comprises the surfactants, sodium cocoyl isethionate and cocoamidopropyl betaine, and Smith III explicitly teaches “[w]hen a surfactant can be present, it can be desirable for the surfactant to lather quickly and profusely…If water flux rate is too low…insufficient wetting of the surfactant contained in the substrate can cause lather to start too slowly” [0130]. Smith III further teaches the composition has the property of lathering by teaching “[t]he one or more polymers can provide many benefits, for example, structure the cleansing composition…and improve lather…” (emphasis added; [0115]). “The cleansing composition can also optionally include cationic polymers. Cationic polymers can improve the lathering and skin feel benefits of the cleansing composition…” (emphasis added; [0117]).  Taken collectively, the teachings of Smith III teach the composition lathers. Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991).
None of claims 1-4, 6-9, 11-15, 18 & 21-25 recite any limitations pertaining to the generation of a lather from the shear stress provided of rubbing the product directly by the hands without use of a substrate (emphasis added; reply, pg. 13). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).. Nonetheless, the composition suggested by the combined teachings of Smith III, Beerse, and Akers teaches the compositions of the invention exhibit lather under the shear stress applied manually by hands by stating the lather 
Lastly, the claims also use “comprising” as the transitional phrase, which permits additional structures and reagents (see MPEP 2111-Claim Interpretation).

Applicant argues it would require undue experimentation by the ordinary skilled artisan to achieve a substantially dry shampoo powder which is sulfate-free (reply, pg. 11).
This is not persuasive because Applicant is arguing preferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).   With regard to Applicant’s argument of hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Smith III does not criticize, discredit or discouraged the ordinary skilled artisan In re Certain Limited-Charge Cell Culture Micro-carriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom.,Massachusetts Institute of Technologyv.A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In reAngstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976; MPEP 2164.01).
 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LORI K MATTISON/            Examiner, Art Unit 1619       

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619